PER CURIAM
Defendant appeals his convictions for theft I, ORS 164.055, menacing, ORS 163.190, and criminal mischief I, ORS 164.365, contending that there is insufficient evidence to sustain the convictions.
The evidence is sufficient to sustain the convictions for theft in the first degree and menacing; however, as the state points out, the trial court erred in entering a judgment of conviction for criminal mischief in the first degree. Although the indictment purported to charge defendant with criminal mischief I, it cited the criminal mischief II statute, ORS 164.354, and does not contain any allegation that would make the offense any greater than criminal mischief II. The jury was instructed only on the elements of criminal mischief II, and the jury verdict found defendant guilty of criminal mischief II. It is clear from the trial judge’s request for a presentence report and the presentence report that she was aware that she was sentencing defendant on a charge of criminal mischief II, not of criminal mischief I. The error in the judgment clearly appears to be a scrivener’s error, but it requires remanding for resentencing.
Conviction affirmed, as modified; remanded for resentencing on criminal mischief II.